Moyer, C.J.
The affidavit of disqualification filed herein alleges the refusal of Judge Jon R. Spahr to grant a continuance to plaintiffs, Linda Frazier et al., in case No. 84-S-78416 in the Court of Common Pleas of Licking County, as grounds for disqualification.
A trial judge’s ruling on a motion for a continuance is not by itself evidence of bias or prejudice, and affiant does not even imply any other evidence.
Furthermore, this affidavit, as well as other affidavits of disqualification filed by this affiant, appears to have been filed solely to obtain a delay of the scheduled hearing. Affidavits filed to obtain a delay are an abuse of the purpose for which R.C. 2701.03 is intended, are a waste of judicial resources, and, if repeated, could result in appropriate action being taken against an offending person.
The affidavit filed herein is found not well-taken and is hereby dismissed.